UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of May 2015 Commission File Number:333-196065 PARNELL PHARMACEUTICALS HOLDINGS LTD Unit 4, Century Estate 476 Gardeners Road Alexandria 2015 NSW Australia (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FýForm 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ TABLE OF CONTENTS PARNELL PHARMACEUTICALS HOLDINGS LTD Form 6-K Submission of Matters to a Vote of Security Holders On April 21, 2015, the Company held its Annual General Meeting of Stockholders.Each proposal subject to a vote at the Annual General Meeting was described in detail in the Company’s Notice of Annual General Meeting filed with the Securities Exchange Commission (SEC) on March 24, 2015.With respect to each of the proposals, the Company’s stockholders voted as indicated below. Ratification of Appointment of Company Auditor:Stockholders ratified the Audit Committee’s appointment of PricewaterhouseCoopers as the Company’s independent registered public accounting firm for fiscal year 2015. For Against Abstentions 25 100.00 % 0.00 % 0.00 % Re-election of Mr. Thomas E. Duley as Director of the Company:Stockholders re-elected Mr. Duley as follows: For Against Abstentions Broker Non-Votes 99.98 % 0.00 % 0.02 % Amendment of Company Constitution:Stockholders approved the amendments to the Company Constitution as follows: For Against Abstentions Broker Non-Votes 99.98 % 0.00 % 0.02 % Amendment of 2014 Omnibus Equity Incentive Plan:Stockholders approved the amendments to the 2014 Omnibus Equity Incentive Plan: For Against Abstentions Broker Non-Votes 87.82 % 12.18 % 0.00 % Exhibit Index Amended Constitution Amendment No.1 to the 2014 Omnibus Equity Incentive Plan Form of 2014 Omnibus Equity Incentive Plan Award Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Parnell Pharmaceuticals Holdings Ltd By: /s/ Robert Joseph Name: Robert Joseph Title: President and CEO Date: May 7, 2015
